Exhibit 10.60

WYETH 2005 (409A)

DEFERRED COMPENSATION PLAN

(effective January 1, 2005)

PURPOSE

The Plan is an unfunded deferred compensation plan that provides certain key
Employees with the opportunity to voluntarily defer receipt of a portion of
their compensation. Wyeth adopted the Plan to enable the Company to attract and
retain a select group of management and highly compensated Employees. The Plan
is intended to comply with Section 409A. Wyeth also maintains the Prior Plan,
which governs certain compensation deferred by a select group of management and
highly compensated Employees that is not subject to Section 409A.

Capitalized terms not otherwise defined in the text hereof shall have the
meanings set forth in Section 1.

SECTION 1

DEFINITIONS

1.1 Rules of Construction. Except where the context indicates otherwise, any
masculine terminology used herein shall also include the feminine gender, and
the definition of any term herein in the singular shall also include the plural.
All references to sections and appendices are, unless otherwise indicated, to
sections or appendices of the Plan.

1.2 Terms Defined in the Plan. Whenever used herein, the following terms shall
have the meanings set forth below:

(a) “Administrative Procedures” means the policies and procedures established by
the Committee and/or the Administrative Record Keeper from time to time
governing elections to participate in the Plan, maintenance of Deferral
Accounts, Investment Options, calculation of Investment Earnings/Losses,
required Election Forms, distributions from the Plan and such other matters as
are necessary for the proper administration of the Plan.

(b) “Administrative Record Keeper” means the person or persons designated by the
Committee in accordance with Section 2.

(c) “Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Wyeth, any trade or business (whether or not incorporated) which is under common
control with Wyeth (within the meaning of Section 414(c) of the Code), any
organization included in the same affiliated service group (within the meaning
of Section 414(m) of the Code) as Wyeth and any

 

1



--------------------------------------------------------------------------------

other entity required to be aggregated with Wyeth pursuant to the regulations
under Section 414(o) of the Code.

(d) “Base Salary” means the annual base compensation to be paid during a Plan
Year by the Company or its Subsidiaries to an Employee for services rendered
during such Plan Year from all sources (i.e., regardless of whether United
States source or foreign source).

(e) “Beneficiary” means one or more persons or entities (including a trust or
estate) designated by a Participant to receive payment of any unpaid balance in
the Participant’s Deferral Account in the event of the Participant’s death. Such
designation shall be made on a form provided by the Administrative Record
Keeper. If no valid Beneficiary designation is in effect at the Participant’s
death, or if no person or persons so designated survives the Participant, or if
each surviving validly designated Beneficiary is legally impaired or prohibited
from receiving payment, Participant’s Beneficiary shall be the Participant’s
Surviving Spouse, if any, or if the Participant has no Surviving Spouse, then
his estate. If the Committee is in doubt as to the right of any person to
receive such amount, it may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of competent jurisdiction and such payment shall
be a complete discharge of the liability of the Plan.

(f) “Board of Directors” means the Board of Directors of Wyeth (or any committee
of the Board of Directors to whom the Board delegates, from time to time, its
authority hereunder).

(g) “Bonus Compensation” means cash compensation to be paid to an Eligible
Employee by the Company with respect to services rendered during a Plan Year
under any incentive compensation or bonus plan, program or arrangement which is
maintained or which may be adopted by the Company.

(h) “Business Day” means each day that the New York Stock Exchange is open for
business.

(i) “Change in Control” means the first to occur of any of the following events:

 

  (i) any person or persons acting in concert (excluding Wyeth benefit plans)
becomes the beneficial owner of securities of Wyeth having at least 20% of the
voting power of Wyeth’s then outstanding securities (unless the event causing
the 20% threshold to be crossed is an acquisition of voting common securities
directly from Wyeth); or

 

  (ii)

the consummation of any merger or other business combination of Wyeth, sale or
lease of Wyeth’s assets, or combination of the foregoing transactions (the
“Transactions”), other than a Transaction immediately following which the
shareholders of Wyeth who owned shares immediately prior to the Transaction
(including any trustee or fiduciary of any Wyeth employee benefit plan) own, by
virtue of their prior ownership of Wyeth’s shares, at least 65% of the voting
power, directly or indirectly,

 

2



--------------------------------------------------------------------------------

 

of (a) the surviving corporation in any such merger or other business
combination; (b) the purchaser or lessee of the Wyeth’s assets; or (c) both the
surviving corporation and the purchaser or lessee in the event of any
combination of Transactions; or

 

  (iii) within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors or the board of directors of a successor to Wyeth. For this purpose,
any director who was not a director at the beginning of such period shall be
deemed to be an Incumbent Director if such director was elected to the Board of
Directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors (so long
as such director was not nominated by a person who has expressed an intent to
effect a Change in Control or engage in a proxy or other control contest);

provided, however, that no event shall constitute a change in control unless it
is a change in control within the meaning of Section 409A.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable rulings and regulations promulgated thereunder.

(k) “Committee” means the Compensation and Benefits Committee of the Board of
Directors.

(l) “Company” means Wyeth and its Affiliates.

(m) “Default Investment Option” means the default investment option specified
from time to time by the Committee for hypothetical investment of a
Participant’s Deferral Account in the event the Participant fails to allocate
all or a portion of his Deferral Account to a particular Investment Option.

(n) “Deferral Account” means a bookkeeping account (including all sub-accounts)
maintained by the Administrative Record Keeper for each Participant to record
(i) the Participant’s Base Salary and/or Bonus Compensation deferrals under the
Plan, (ii) the amount of a Valid Notional Rollover of all or a portion of the
Participant’s (A) ERP 409A Benefit, (B) SERP 409A Benefit, and (C) SESP 409A
Account, plus or minus (iii) Investment Earnings/Losses on those amounts minus
(iv) all distributions or withdrawals made to a Participant or his Beneficiary.

(o) “Deferred Compensation Tax Compliance Committee” means a committee of such
officers and/or employees of the Company as shall be designated from time to
time by the Company.

(p) “Delayed Payment Amount” shall have the meaning set forth in Section 7.7.

 

3



--------------------------------------------------------------------------------

(q) “Disability” means a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company, within the meaning of Section 409A.

(r) “Election Form” means the form or forms established from time to time by the
Administrative Record Keeper and/or the Committee, that an Eligible Employee
completes, signs and returns to the Administrative Record Keeper to make an
election under the Plan. Election Forms can be in paper, electronic or such
other media (or combination thereof) as the Administrative Record Keeper shall
specify from time to time.

(s) “Eligible Employee” means an active Employee (i) whose terms and conditions
of employment are not subject to a collective bargaining agreement, (ii) who at
any time during the Plan Year is eligible to receive Base Salary for the Plan
Year on an annualized basis of not less than one hundred fifty-five thousand
dollars ($155,000) or such other amount as may be determined from time to time
by the Committee, and (iii) who is paid in whole or in part through the
Company’s regular U.S. payroll. Notwithstanding the foregoing, an individual
shall not become an “Eligible Employee” until the first day of the month
following the date on which such individual satisfies requirement (ii) of the
previous sentence. Further, the term “Eligible Employees” shall exclude
individuals classified by the Company as leased employees, independent
contractors or consultants or any individuals who are not paid through the
Company’s regular payroll.

(t) “Employee” means an employee of the Company or its Subsidiaries.

(u) “ERP” means the Wyeth Executive Retirement Plan (amended and restated
effective as of January 1, 2005), as amended from time to time.

(v) “ERP 409A Benefit” means the portion of an Eligible Employee’s benefit under
the ERP that is subject to Section 409A.

(w) “ERP Grandfathered Benefit” means the portion of an Eligible Employee’s
benefit under the ERP that, for purposes of Section 409A, was both earned and
vested on December 31, 2004.

(x) “Installment Retirement Benefit” shall have the meaning set forth in
Section 7.2(a).

(y) “Investment Earnings/Losses” means the income, gains and losses that would
have been realized had an amount deferred hereunder actually been invested in
the Investment Option or Options selected by a Participant.

(z) “Investment Options” means the Market Interest Option or such other
investment options as selected from time to time by the Committee that are used
as hypothetical

 

4



--------------------------------------------------------------------------------

investment options among which the Participant may allocate all or a portion of
his Deferral Account.

(aa) “Key Employee” means (i) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) any
time during the 12-month period ending on December 31st of a calendar year and
(ii) to the extent not otherwise included in (i) hereof, each of the top-100
paid individuals (based on W-2 compensation for the 12-month period ending on
December 31st of such calendar year) who performed services for the Company at
any time during the 12-month period ending on December 31st of such calendar
year. A Participant shall be treated as a Key Employee for the 12-month period
beginning on April 1st of the calendar year following the calendar year for
which the determination under clause (i) or (ii) of this definition is made.

(bb) Lump Sum Retirement Benefit” shall have the meaning set forth in
Section 7.2(a).

(cc) “Market Interest Option” means the Investment Option that provides for
Investment Earnings/Losses on amounts deferred under the Plan at the Market
Rate.

(dd) “Market Rate” means, for a particular calendar year, (i) 120% of the long
term applicable federal rate, with quarterly compounding, for the month of
January of such calendar year, as published under Section 1274(d) of the Code
for such year or (ii) such other rate as shall be specified from time to time by
the Committee, except that any rate specified under clause (ii) shall only apply
to amounts in a Deferral Account on a prospective basis and following reasonable
notice of such rate to Participants.

(ee) “Normal Retirement Date” shall have the same meaning as set forth in the
Retirement Plan.

(ff) “Participant” means an Employee or Retiree (for so long as he retains a
Deferral Account under the Plan) who participates in the Plan.

(gg) “Plan” means this Wyeth 2005 (409A) Deferred Compensation Plan, as amended
from time to time.

(hh) “Plan Year” means the calendar year.

(ii) “Prior Plan” means the terms of the Wyeth Deferred Compensation Plan (as
amended and restated as of November 20, 2003), as set forth in the Company’s
written documentation, rules, practices and procedures applicable to the Prior
Plan (but without regard to any amendments thereto after October 3, 2004 that
would result in any material modification, within the meaning of Section 409A
and Notice 2005-1, of the Plan).

(jj) “Retiree” means an individual who is Retired.

 

5



--------------------------------------------------------------------------------

(kk) “Retirement”, “Retire(s)” or “Retired” means the first of the month
following Separation from Service with the Company for any reason other than a
leave of absence, death or Disability on or after the Participant becomes
Retirement Eligible.

(ll) “Retirement Benefit” means the type and form of payments available to a
Participant upon Retirement as described in Section 7.2(a).

(mm) “Retirement Benefit Installment Payout Dates” means, with respect to a
deferral made by a Participant, the first day of the calendar quarter elected
(initially or upon redeferral pursuant to Section 8) by the Participant for the
commencement of installment payments and, in the case of annual installments,
the anniversary dates thereof and, in the case of quarterly installments, the
first day of each calendar quarter thereafter, in each case through the final
installment payout date elected by the Participant with respect to such
deferral; provided that the first of such dates shall be:

(i) with respect to a distribution election made by a Participant in accordance
with the SESP, at least 12 months after a Valid Notional Rollover of all or a
portion of the SESP 409A Account;

(ii) with respect to redeferral by a Participant of all or a portion of the ERP
409A Benefit, the SERP 409A Benefit or the SESP 409A Account pursuant to a Valid
Notional Rollover in accordance with the provisions of the ERP, the SERP or the
SESP, as the case may be, not earlier than five years after the date such ERP
409A Benefit, SERP 409A Benefit or SESP 409A Account would otherwise have been
payable;

(iii) with respect to a deferral of all or a portion of the ERP 409A Benefit or
the SERP 409A Benefit pursuant to a Valid Notional Rollover in accordance with
the provisions of the ERP or the SERP, as the case may be, by a Participant who
makes a distribution election prior to December 31, 2005 and incurs a Separation
from Service during the calendar year 2006, not earlier than January 1, 2007;

(iv) with respect to a deferral of all or a portion of the ERP 409A Benefit or
the SERP 409A Benefit pursuant to a Valid Notional Rollover in accordance with
the provisions of the ERP or the SERP, as the case may be, by a Participant who
makes a distribution election in calendar year 2006 and incurs a Separation from
Service during the calendar year 2007, not earlier than January 1, 2008;

(v) with respect to a deferral of all or a portion of the ERP 409A Benefit or
the SERP 409A Benefit pursuant to a Valid Notional Rollover in accordance with
the provisions of the ERP or the SERP, as the case may be, by a Participant who
makes a distribution election in calendar year 2007 and incurs a Separation from
Service during the calendar year 2008, not earlier than January 1, 2009;

 

6



--------------------------------------------------------------------------------

(vi) with respect to all other Retirement Benefit payments (including all or a
portion of the ERP 409A Benefit or the SERP 409A Benefit rolled over to the Plan
in a Valid Notional Rollover not in connection with a redeferral), on or after
the Participant’s Retirement Date; and

provided, further, that the final installment payout date with respect to such
deferral occurs (X) no earlier than the second anniversary of the first
installment payment and (Y) no later than the earlier of (I) the quarter prior
to the fifteenth anniversary of the first installment payment and (II) the
fifteenth anniversary of the Participant’s Normal Retirement Date.

(nn) “Retirement Benefit Lump Sum Payout Date” means, with respect to a deferral
made by a Participant, the first day of the calendar quarter elected (initially
or upon redeferral pursuant to Section 8) by the Participant for a lump sum
payout of a Retirement Benefit; provided that such date shall not be earlier
than:

(i) with respect to a distribution election made by a Participant in accordance
with the SESP, at least 12 months after a Valid Notional Rollover of all or a
portion of the SESP 409A Account;

(ii) with respect to redeferral by a Participant of all or a portion of the ERP
409A Benefit, the SERP 409A Benefit or the SESP 409A Account pursuant to a Valid
Notional Rollover in accordance with the provisions of the ERP, the SERP or the
SESP, as the case may be, not earlier than five years after the date such ERP
409A Benefit, SERP 409A Benefit or SESP 409A Account would otherwise have been
payable;

(iii) with respect to a deferral of all or a portion of the ERP 409A Benefit or
the SERP 409A Benefit pursuant to a Valid Notional Rollover in accordance with
the provisions of the ERP or the SERP, as the case may be, by a Participant who
makes a distribution election prior to December 31, 2005 and incurs a Separation
from Service during the calendar year 2006, not earlier than January 1, 2007;

(iv) with respect to a deferral of all or a portion of the ERP 409A Benefit or
the SERP 409A Benefit pursuant to a Valid Notional Rollover in accordance with
the provisions of the ERP or the SERP, as the case may be, by a Participant who
makes a distribution election in calendar year 2006 and incurs a Separation from
Service during the calendar year 2007, not earlier than January 1, 2008;

(v) with respect to a deferral of all or a portion of the ERP 409A Benefit or
the SERP 409A Benefit pursuant to a Valid Notional Rollover in accordance with
the provisions of the ERP or the SERP, as the case may be, by a Participant who
makes a distribution election in calendar year 2007 and incurs a Separation from
Service during the calendar year 2008, not earlier than January 1, 2009;

 

7



--------------------------------------------------------------------------------

(vi) with respect to all other Retirement Benefit payments (including all or a
portion of the ERP 409A Benefit or the SERP 409A Benefit rolled over to the Plan
in a Valid Notional Rollover not in connection with a redeferral), on or after
the Participant’s Retirement date; and

provided, further, that such date shall be no later than the fifteenth
anniversary of the Participant’s Normal Retirement Date.

(oo) “Retirement Eligible” means a Participant who is an Employee and who has
attained the earlier of (i) age 65, or (ii) age 55 with at least five Years of
Vesting Service.

(pp) “Retirement Plan” means the Wyeth Retirement Plan – United States, as
amended from time to time.

(qq) “Section 409A” means Section 409A of the Code and the applicable rulings
and regulations promulgated thereunder.

(rr) “Section 409A Compliance” has the meaning set forth in Section 9.2.

(ss) “Separation from Service” means “separation from service”, as defined under
applicable Internal Revenue Service Treasury Regulations for purposes of
Section 409A of a Participant from the Company or its Subsidiaries.

(tt) “SERP” means the Wyeth Supplemental Executive Retirement Plan (amended and
restated effective as of January 1, 2005), as amended from time to time.

(uu) “SERP 409A Benefit” means the portion of an Eligible Employee’s benefit
under the SERP that is subject to Section 409A.

(vv) “SERP Grandfathered Benefit” means the portion of an Eligible Employee’s
Benefit under the SERP that, for purposes of Section 409A, was both earned and
vested on December 31, 2004.

(ww) “SESP” means the Wyeth Supplemental Savings Plan (amended and restated
effective as of January 1, 2005), as amended from time to time.

(xx) “SESP 409A Account” means an Eligible Employee’s 409A Account (as defined
in the SESP) under the SESP.

(yy) “SESP Grandfathered Account” means an Eligible Employee’s Grandfathered
Account (as defined in the SESP) under the SESP.

(zz) “Short-Term Payout” means the type of payout available to a Participant as
described in Section 7.1(a).

(aaa) “Short-Term Payout Date” means, with respect to a deferral of Base Salary
or Bonus Compensation made by a Participant, the first day of the calendar
quarter elected by the Participant for payment of a Short-Term Payout; provided,
however, that such date

 

8



--------------------------------------------------------------------------------

shall be in a Plan Year which, in the case of an initial election, is at least
three but no more than 15 years after the end of the Plan Year with respect to
which a deferral occurs and in the case of a redeferral pursuant to Section 8,
is at least five but not more than 15 years after the date on which the
Short-Term Payout, but for the redeferral, would have been paid; and provided,
further, that in each case such date shall be no later than the fifteenth
anniversary of the Participant’s Normal Retirement Date.

(bbb) “Subsidiary(ies)” means, as to any person, any corporation, partnership or
joint venture, of which (or in which) such person, together with one or more of
its subsidiaries, directly or indirectly owns more than fifty percent (50%) of
the interest in the capital or profits of such corporation, partnership or joint
venture.

(ccc) “Unforeseeable Emergency” has the meaning ascribed in Section 409A.

(ddd) “Valid Notional Rollover” means a notional rollover in accordance with the
requirements of the SESP, the SERP or the ERP, as the case may be, of all or a
portion of (i) a Participant’s SESP 409A Account, (ii) SERP 409A Benefit or
(iii) ERP 409A Benefit, to the Plan by a Participant in the SESP, the SERP or
the ERP, as the case may be, who is Retirement Eligible at the time of his
Separation from Service. The effective date of a Valid Notional Rollover shall
be the first of the month following the Participant’s Separation from Service,
even if all or a portion of the SESP 409A Account, SERP 409A Benefit or ERP 409A
Benefit would otherwise have been paid to the Participant at a later date.

(eee) “Wyeth” means Wyeth, a Delaware corporation, and any successor thereto.

(fff) “Yearly or Quarterly Installment Method” means a yearly (or quarterly)
installment payment over the number of years (or quarters) selected by the
Participant in accordance with the Plan, calculated as follows: the Deferral
Account of the Participant shall be calculated as of the close of business on
the date of reference (or, if the date of reference is not a business day, on
the immediately following business day). The date of reference with respect to
the first yearly (or quarterly) installment payment dates shall be as provided
in Section 7.2 and the date of reference with respect to subsequent yearly (or
quarterly) installment payment dates shall be the anniversary date or dates
thereof in the applicable year. The yearly (or quarterly) installment shall be
calculated by multiplying the portion of the Deferral Account not allocated to
the Market Interest Option by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of yearly (or quarterly) payments
due the Participant. The portion of an installment payment attributable to
amounts allocated to the Market Interest Option shall be calculated in
accordance with Section 7.2(c). By way of example, if the Participant elects 10
yearly (or 40 quarterly) installment payments, the first payment shall be
one-tenth (1/10) (or one-fortieth (1/40)) of the Deferral Account, calculated as
described in this definition. For the following payment, the payment shall be
one-ninth (1/9) (or one thirty-ninth (1/39)) of the Deferral Account, calculated
as described in this definition.

(ggg) “Year of Vesting Service” has the meaning ascribed to it in the Retirement
Plan as of January 1, 2006 and, prior to such date, has the meaning ascribed to
“Continuous Service,” as such term was defined in the Retirement Plan prior to
January 1, 2006.

 

9



--------------------------------------------------------------------------------

SECTION 2

ADMINISTRATION

2.1 General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power, subject to the terms of the
Plan: (i) to determine eligibility to participate in, and the amount of benefit
to be provided to any Participant under, the Plan; (ii) to make and enforce such
rules and regulations as it shall deem necessary or proper for the efficient
administration of the Plan; (iii) to determine all questions arising in
connection with the Plan, to interpret and construe the Plan, to resolve
ambiguities, inconsistencies or omissions in the text of the Plan, to correct
any defects in the text of the Plan and to take such other action as may be
necessary or advisable for the orderly administration of the Plan; (iv) to make
determinations regarding the valuation of Deferral Accounts; (v) to make any and
all legal and factual determinations in connection with the administration and
implementation of the Plan; (vi) to designate the Administrative Record Keeper
and to review actions taken by the Administrative Record Keeper or any other
person to whom authority is delegated under the Plan; and (vii) to employ and
rely on legal counsel, actuaries, accountants and any other agents as may be
deemed to be advisable to assist in the administration of the Plan. All such
actions of the Committee shall be conclusive and binding upon all persons. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions, and reports furnished by any actuary, accountant,
controller, counsel, or other person employed or engaged by the Company with
respect to the Plan. If any member of the Committee is a Participant, such
member shall not resolve, or participate in the resolution of, any matter
specifically relating to such Committee member’s eligibility to participate in
the Plan or the calculation or determination of such member’s benefit under the
Plan.

2.2 Delegation. The Committee shall have the power to delegate to any person or
persons the authority to carry out such administrative duties, powers and
authority relative to the administration of the Plan as the Committee may from
time to time determine. Any action taken by any person or persons to whom the
Committee makes such a delegation shall, for all purposes of the Plan, have the
same force and effect as if undertaken directly by the Committee.

2.3 Administrative Record Keeper. The Administrative Record Keeper shall be
responsible for the day-to-day operation of the Plan, having the power (except
to the extent such power is reserved to the Committee) to take all action and to
make all decisions necessary or proper in order to carry out his duties and
responsibilities under the provisions of the Plan. If the Administrative Record
Keeper is a Participant, the Administrative Record Keeper shall not resolve, or
participate in the resolution of, any question which relates directly or
indirectly to him and which, if applied to him, would significantly vary his
eligibility for, or the amount of, any benefit to him under the Plan. The
Administrative Record Keeper shall report to the Committee at such times and in
such manner as the Committee shall request concerning the operation of the Plan.

2.4 Actions; Indemnification. The members of the Board of Directors, the
Committee, the Administrative Record Keeper, the members of the Deferred
Compensation Tax

 

10



--------------------------------------------------------------------------------

Compliance Committee, the members of any other committee and any director,
officer or employee of the Company to whom responsibilities are delegated by the
Committee shall not be liable for any actions or failure to act with respect to
the administration or interpretation of the Plan, unless such person acted in
bad faith or engaged in fraud or willful misconduct. The Company shall indemnify
and hold harmless, to the fullest extent permitted by law, the Board of
Directors (and each member thereof), the Committee (and each member thereof),
the Deferred Compensation Tax Compliance Committee (and each member thereof),
the Administrative Record Keeper, the members of any other committee and any
director, officer or employee of the Company to whom responsibilities are
delegated by the Committee from and against any liabilities, damages, costs and
expenses (including attorneys’ fees and amounts paid in settlement of any claims
approved by the Company) incurred by or asserted against it or him by reason of
its or his duties performed in connection with the administration or
interpretation of the Plan, unless such person acted in bad faith or engaged in
fraud or willful misconduct. The indemnification, exculpation and liability
limitations of this Section 2.4 shall apply to the Administrative Record Keeper
only to the extent that the Administrative Record Keeper is or was a director,
officer or employee of the Company.

SECTION 3

GRANDFATHERED BENEFITS

The Company maintains the Prior Plan, which was designed to provide certain
Employees with the opportunity to voluntarily defer receipt of a portion of
their compensation. All amounts deferred under the Prior Plan that, for purposes
of Section 409A, were both earned and vested on December 31, 2004 shall be
subject to the terms of the Prior Plan as in effect on December 31, 2004. The
ERP Grandfathered Benefits, SERP Grandfathered Benefits and the SESP
Grandfathered Account that are rolled over in a Valid Notional Rollover shall be
rolled over into the Prior Plan and be subject to the terms of the Prior Plan as
in effect on December 31, 2004.

SECTION 4

PARTICIPATION IN THE PLAN

4.1 Base Salary and Bonus Deferrals. An Eligible Employee who elects to defer
Base Salary or Bonus Compensation in accordance with Section 5.1 shall commence
participation in the Plan as of the date that amounts elected to be deferred are
first credited to the Eligible Employee’s Deferral Account.

4.2 Rollover from SERP, ERP and SESP. An Eligible Employee who makes a Valid
Notional Rollover of all or a portion of his SERP 409A Benefit, his ERP 409A
Benefit or his SESP 409A Account to the Plan in accordance with the requirements
of the SERP, the ERP or the SESP, as the case may be, and is not already a
Participant, shall become a Participant on the effective date of such Valid
Notional Rollover.

4.3 Exclusions. No Employee who is not an Eligible Employee shall be eligible to
participate in the Plan. In addition, the Committee may, if it determines it to
be

 

11



--------------------------------------------------------------------------------

necessary or advisable to comply with ERISA, the Code or other applicable law,
exclude one or more Eligible Employees or one or more classes of Eligible
Employees from Plan participation.

SECTION 5

DEFERRALS AND ELECTIONS

5.1 Elections. All deferrals under the Plan shall be evidenced by the Eligible
Employee properly executing and submitting such Election Forms as may be
required by the Administrative Record Keeper in accordance with the
Administrative Procedures and this Section 5.

5.2 Deferrals of Base Salary and/or Bonus Compensation.

(a) Deferrals of Base Salary and Bonus. Subject to the following sentence, for
each Plan Year, a Participant may designate a percentage of his Base Salary
and/or Bonus Compensation that is payable in a Plan Year to be deferred in
accordance with this Section 5. If an Eligible Employee elects to defer Base
Salary into the Plan, six percent of such Base Salary elected to be deferred for
a particular Plan Year shall automatically be deferred under the SESP for the
same Plan Year.

(b) Minimum/Maximum Amount of Deferral. For each Plan Year, a Participant may
elect to defer Base Salary and Bonus Compensation in increments of at least one
percent of Base Salary or Bonus Compensation, as the case may be (unless the
Committee determines otherwise in its sole discretion), up to a maximum of one
hundred percent (less required or elected payroll deductions such as for medical
and welfare benefits) of a Participant’s Base Salary or Bonus Compensation with
respect to a Plan Year. Notwithstanding the foregoing, Base Salary and Bonus
Compensation may only be deferred to the extent such amounts would otherwise
have been paid to the Participant through the Company’s regular U.S. payroll.

(c) Base Salary Deferral Elections. Except for the first Plan Year in which an
individual becomes an Eligible Employee, an Eligible Employee’s voluntary
election to defer Base Salary must be received by the Administrative Record
Keeper no later than December 31 of the prior Plan Year, or such earlier date as
may be determined by the Administrative Record Keeper in accordance with the
Administrative Procedures. With respect to the first Plan Year in which an
individual becomes an Eligible Employee, elections to voluntarily defer Base
Salary into the Plan must be made no later than 30 days after the date the
Employee first becomes an Eligible Employee and shall only apply to Base Salary
earned after such election becomes irrevocable, as determined in accordance with
the Administrative Procedures.

(d) Bonus Compensation. Except for the first Plan Year in which an individual
becomes an Eligible Employee, an Eligible Employee’s voluntary election to defer
Bonus Compensation must be received by the Administrative Record Keeper no later
than December 31 of the Plan Year prior to the Plan Year with respect to which
the Bonus Compensation will be earned. With respect to the first Plan Year in
which an individual becomes an Eligible Employee, elections to voluntarily defer
Bonus Compensation into the Plan must be made no later than 30 days after the
date the Employee becomes an Eligible Employee

 

12



--------------------------------------------------------------------------------

and shall only apply to the percentage of a Participant’s Bonus Compensation
that is no greater than the total amount of the Participant’s Bonus Compensation
for a Plan Year multiplied by the ratio of the number of days remaining in the
Plan Year after such election becomes irrevocable as determined in accordance
with the Administrative Procedures over the total number of days in the Plan
Year.

(e) Distribution Elections. For each Base Salary and/or Bonus Compensation
deferral, a Participant shall make an election at the same time that he makes a
deferral election to receive a Short-Term Payout on a Short-Term Payout Date or
a contingent election to receive a Retirement Benefit in accordance with the
Administrative Procedures and the provisions of Section 7 below.

5.3 Deferrals of Amounts Notionally Rolled Over from the SERP, the ERP and SESP.

(a) Notional Rollover from the ERP, the SERP and the SESP. All or a portion of a
Participant’s ERP 409A Benefit, SERP 409A Benefit and SESP 409A Account may be
transferred to the Plan in a Valid Notional Rollover in accordance with the
terms and conditions of the ERP, the SERP, and the SESP, as the case may be.

(b) Distribution Elections. A Participant shall make an election to receive a
Retirement Benefit upon Retirement at the time he makes either an initial or a
redeferral election to rollover all or a portion of his ERP 409A Benefit, SERP
409A Benefit or SESP 409A Account to the Plan in a Valid Notional Rollover in
accordance with the Administrative Procedures and the provisions of Section 7
below. A Participant shall be permitted to make a separate distribution election
under the Plan in connection with each initial or redeferral election to
rollover all or a portion of the ERP 409A Benefit, the SERP 409A Benefits and
the SESP 409A Account. A Participant’s election to redefer all or a portion of
the ERP 409A Benefit, the SERP 409A Benefit or the SESP 409A Account shall
further comply with the provisions of Sections 8.3 and 8.4.

5.4 Transition Rules.

(a) Year 2005/2006/2007. Appendix A sets forth certain transition elections for
Deferral Accounts made in accordance with Section 409A and Notice 2005-1 which
shall, for affected Participants, supplement and, to the extent required by
Appendix A, replace the corresponding provisions of this Section 5.

SECTION 6

DEFERRAL ACCOUNTS

6.1 Plan Accounts – In General. An individual Deferral Account shall be
established and maintained under the Plan on behalf of each Participant by or on
behalf of whom deferrals have been made. The Deferral Account shall track the
Base Salary and Bonus Compensation deferrals, Valid Notional Rollovers from the
SERP, ERP and SESP, Investment Earnings/Losses, distributions or other elections
applicable to such accounts. The Deferral

 

13



--------------------------------------------------------------------------------

Account shall have sub-accounts established and maintained as appropriate to
reflect the Base Salary deferrals, Bonus Contribution deferrals, Valid Notional
Rollovers from each of the ERP, SERP and SESP, as applicable and Investment
Option(s) selected by the Participant.

6.2 Crediting/Debiting of Deferral Account. Base Salary and Bonus Compensation
deferrals and Valid Notional Rollovers from the SERP, ERP and SESP shall be
credited to a Participant’s Deferral Account in accordance with the
Administrative Procedures. A Participant’s Deferral Account shall be credited or
debited with Investment Earnings/Losses based upon the Investment Options
selected by the Participant pursuant to Section 6.3 and in accordance with the
Administrative Procedures.

6.3 Election of Investment Options. A Participant shall elect, in accordance
with the Administrative Procedures, one or more Investment Option(s) from a menu
of Investment Options provided by the Committee to be used to determine
Investment Earnings/Losses credited or debited to his Deferral Account. A
Participant may reallocate the existing balance of his Deferral Account among
the available Investment Options and change Investment Options with respect to
future deferrals under the Plan in accordance with the Administrative
Procedures. In the event that a Participant fails to select one or more
Investment Options for all or a portion of his Deferral Account (including in
the situation where the Investment Option is discontinued and the Participant
fails to designate an alternative in accordance with the Administrative
Procedures), such amounts shall be deemed invested in the Default Investment
Option. In addition to the blackout periods and other restrictions set forth in
the Company’s Securities Transactions Policy, as amended from time to time, the
Company may impose such additional restrictions on transfers by Participants in
the Company Stock Fund as it deems necessary or advisable in order to comply
with federal or state securities laws (including, but not limited to Rule 16b-3
of the Securities Exchange Act of 1934, as amended). Any Participant subject to
such restrictions shall be notified by the Company.

6.4 Investment Options. The Committee shall select the Investment Options. The
Committee shall be permitted to add, remove or change Investment Options as it
deems appropriate, provided that any such addition, deletion or change shall not
be effective with respect to any period prior to the effective date of the
change. Each Participant, as a condition to his participation in the Plan,
agrees to indemnify and hold harmless the Committee, the Administrative Record
Keeper, and the Company, and their agents and representatives, from any losses
or damages of any kind relating to the Investment Options made available
hereunder.

6.5 Crediting or Debiting Method. The performance of each elected Investment
Option (either positive or negative) will be determined based on the performance
of the actual Investment Option. A Participant’s Deferral Account shall be
credited or debited with Investment Earnings/Losses on each Business Day, or as
otherwise determined by the Administrative Record Keeper in accordance with the
Administrative Procedures. The Administrative Record Keeper shall establish
procedures for valuing the balance of a Participant’s Deferral Account, from
time to time, including upon distribution, in accordance with the Administrative
Procedures.

6.6 No Actual Investment. Notwithstanding any other provision of the Plan, the
Investment Options are to be used for measurement purposes only, and a
Participant’s

 

14



--------------------------------------------------------------------------------

election of any such Investment Options and the crediting or debiting of
Investment Earnings/Losses to a Participant’s Deferral Account shall not be
considered or construed in any manner as an actual investment of his Deferral
Account in any such Investment Options. In the event that the Company decides to
invest funds in any or all of the Investment Options, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Deferral Account shall at all times be a bookkeeping entry only
and shall not represent any investment made on his behalf by the Company. The
Participant shall at all times remain an unsecured creditor of the Company.

SECTION 7

DISTRIBUTIONS

7.1 Base Salary and Bonus Compensation Deferrals.

(a) Short-Term Payouts. Each Short-Term Payout shall be a lump-sum payment equal
to the deferred amount, plus or minus Investment Earnings/Losses debited or
credited thereto in the manner provided in Section 6, determined at the time the
Short-Term Payout becomes payable. Each Short-Term Payout elected shall be
payable on the Short-Term Payout Date designated by the Participant on the
Election Form with respect thereto. Short-Term Payouts shall be made as soon as
practicable after the applicable Short-Term Payout Date elected by the
Participant on the applicable Election Form; provided, however, that in no event
shall such payment be made later than 30 days after the relevant elected date.
Notwithstanding the foregoing, in the event that a scheduled Short-Term Payout,
if paid, would (or in the judgment of the Committee, would be reasonably likely
to) result in the loss of deductibility for federal income tax purposes of any
compensation paid by the Company due to the limitations of Section 162(m) of the
Code in any Plan Year, then the scheduled Short-Term Payout shall be delayed to
the earlier of (i) the date the Committee reasonably determines that the
deduction of payment of the Short-Term Payout would not be limited or eliminated
by application of Section 162(m) of the Code or (ii) the calendar year in which
the Participant Separates from Service.

7.2 Retirement Benefit.

(a) Form of Distribution of Retirement Benefit. A Participant’s Retirement
Benefit may be paid in either a lump sum (“Lump Sum Retirement Benefit”) on a
Retirement Benefit Lump Sum Payout Date elected by the Participant or in
quarterly or yearly installment payments (“Installment Retirement Benefit”) on
Retirement Benefit Installment Payout Dates elected by the Participant. The
Participant’s Retirement Benefit payments shall be made in accordance with the
Administrative Procedures as soon as practicable after the applicable Retirement
Benefit Lump Sum Payout Date or Retirement Benefit Installment Payout Dates
elected by the Participant on the applicable Election Form; provided, however,
that in no event shall such payments be made later than 30 days after the
relevant elected dates.

(b) Installment Payments for Retirement Benefits Allocated to Investment Options
(Other than the Market Interest Option). The amount of each installment payment
with respect to the portion of a Deferral Account that is allocated to an
Investment Option (other than the Market Interest Option) shall be determined by
the Yearly Installment Method, if the

 

15



--------------------------------------------------------------------------------

Participant elected to receive annual installments or the Quarterly Installment
Method, if the Participant elected to receive quarterly installments.

(c) Installment Payments for Retirement Benefits Allocated to the Market
Interest Option. The amount of each installment payment with respect to the
portion of a Deferral Account that is allocated to the Market Interest Option
shall be determined by the following annuity methodology. The amount of each
installment payment shall be calculated by the Administrative Record Keeper as
an annuity at the beginning of the installment payout period elected by the
Participant and shall be recalculated each time there is a change in the Market
Rate or the Participant transfers an amount into or out of the Market Interest
Option, based on: (i) the balance of the applicable portion of the Participant’s
Deferral Account that is allocated to the Market Interest Option (adjusted to
reflect interest at the Market Rate then in effect in accordance with clause
(iii)) immediately following the date of the change in the Market Rate or the
Participant’s transfer as applicable, (ii) the number of remaining installments,
(iii) the Market Rate in effect at the time of the calculation (assuming that
the Market Rate will remain unchanged throughout the payout period), and (iv) a
final value of the portion of the Participant’s Deferral Account allocated to
the Market Interest Option of zero dollars ($0).

7.3 Payment Upon Separation from Service. Subject to Section 7.6 below, and
notwithstanding anything in the Plan to the contrary, in the event a Participant
incurs a Separation from Service with the Company for reasons other than
Retirement or death (including a Separation from Service as a result of
Disability by a Participant who is Retirement Eligible), or in the event that
any Subsidiary that employs a Participant ceases to be a wholly-owned Subsidiary
of Wyeth, the entire balance of the Participant’s Deferral Account shall be
distributed to the Participant in a single lump sum within 90 days thereafter.

7.4 Payment Upon Death. Notwithstanding anything in the Plan to the contrary, in
the event a Participant dies prior to the receipt of any or all of his or her
Deferral Account, the balance of such account shall be distributed in a single
lump sum to the Participant’s Beneficiary(ies) as soon as practicable following
the Participant’s death, but in no event later than the later of (x) December 31
of the calendar year in which the death occurs or (y) the 15th day of the third
calendar month following the Participant’s death.

7.5 Distribution on an Unforeseeable Emergency.

(a) In General. A Participant may receive a distribution with respect to his
Deferral Account, at such time as the Committee determines that the Participant
or his Beneficiary has incurred an Unforeseeable Emergency. Distribution because
of an Unforeseeable Emergency must be limited to the amount reasonably necessary
to satisfy the Unforeseeable Emergency and shall be permitted only if the
Unforeseeable Emergency may not be relieved through reimbursement from insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship to the
Participant or by cessation of deferrals by the Participant in the Plan and the
SESP. If a Participant demonstrates that an Unforeseeable Emergency has
occurred, the Committee shall first cancel the Participant’s deferral election
for the remainder of the Plan Year under the Plan and the SESP. If the
Participant demonstrates, and the Committee shall determine, that a cancellation
of a Participant’s deferral election under the Plan and the SESP for

 

16



--------------------------------------------------------------------------------

the balance of the Plan Year will not alleviate or remedy the Participant’s or
his Beneficiary’s Unforeseeable Emergency, then, in addition to the cancellation
of the Participant’s deferral election, the Committee may authorize a
distribution from the balance in the Participant’s Deferral Account in the
amount deemed necessary by the Committee to alleviate or remedy the
Participant’s or his Beneficiary’s Unforeseeable Emergency. A distribution under
this Section 7.5 shall be applied proportionately among the sub-accounts
included in the Participant’s Deferral Account.

(b) Cancellation of Deferrals. In the event of a cancellation of deferrals
pursuant to Section 7.5(a), the Participant’s election shall be cancelled, and
not postponed or otherwise delayed, such that any later deferral election will
be subject to the provisions governing deferral elections as provided in
Section 4.

7.6 Six-Month Delay in Commencement of 409A Benefits. Notwithstanding any
distribution election made by a Participant, if, at the time of a Participant’s
Separation from Service, the Participant is a Key Employee, then, solely to the
extent necessary for Section 409A Compliance, any amounts payable to the
Participant under the Plan with respect to his Deferral Account during the
period beginning on the date of the Participant’s Separation from Service and
ending on the six-month anniversary of such date (the “Delayed Payment Amount”)
shall be delayed and not paid to the Participant until the first Business Day
following such six-month anniversary date, at which time such delayed amounts
shall be paid to the Participant in a lump-sum. If payment of an amount is
delayed as a result of this Section 7.6, such amount shall continue to be deemed
invested in the Investment Options selected by the Participant from the date on
which such amount would otherwise have been paid to the Participant but for this
Section 7.6 to the day immediately prior to the date the Delayed Payment Amount
is paid. If a Participant dies on or after the date of the Participant’s
Separation from Service and prior to payment of the Delayed Payment Amount, any
amount delayed pursuant to this Section 7.6 shall be paid to the Participant’s
Beneficiary, together with any interest credited thereon, on the last Business
Day of the month following the date of such Participant’s death or as soon as
administratively practicable thereafter.

SECTION 8

REDEFERRALS

8.1 Redeferrals of the Deferral Account. A Participant shall be permitted to
elect, prior to his Retirement, to redefer all or a portion of the amounts
deferred under the Plan in accordance with the provisions of this Section 8. A
Participant shall be permitted to make separate redeferral elections with
respect to each of his Base Salary or Bonus Compensation deferrals, and each of
his elections to defer or redefer all or a portion of the ERP 409A Benefit, the
SERP 409A Benefit or the SESP 409A Account to be rolled over to the Plan in a
Valid Notional Rollover in accordance with the ERP, the SERP or the SESP, as the
case may be. A Retirement Benefit payable in the form of a Retirement Benefit
Installment Payout shall be treated as a “single” payment and each separately
identified amount to which the Participant is entitled shall be considered a
separate payment.

 

17



--------------------------------------------------------------------------------

8.2 Redeferral of Short-Term Payout Amounts. A Participant who has not yet had a
Separation from Service may elect to redefer each Short-Term Payout payable on a
Short-Term Payout Date to another allowable Short-Term Payout Date or to convert
such Short-Term Payout to a Retirement Benefit and receive payout of such
amounts on a Retirement Benefit Lump Sum Payout Date or a Retirement Benefit
Installment Payout Date, provided, however, that:

(a) The election to redefer must be made and become irrevocable (other than in
the case of the death of the Participant) at least one year prior to the
Short-Term Payout Date;

(b) The election shall not become effective for at least one year after the
election is made; and

(c) The Short-Term Payout Date, the Retirement Benefit Lump Sum Payout Date or
the date of the first Retirement Benefit Installment Payout shall not be earlier
than the fifth anniversary of the Short-Term Payout Date elected by the
Participant pursuant to the election in effect immediately prior to such
redeferral.

8.3 Redeferral of Retirement Benefits. A Participant may, prior to his
Retirement, elect to redefer a Retirement Benefit to another Retirement Benefit
Lump Sum Payout Date or Retirement Benefit Installment Payout Dates, provided,
however, that:

(a) The election to redefer must be made and become irrevocable (other than in
the case of the death of the Participant) at least one year prior to the
original Retirement Benefit Lump Sum Payout Date or the original initial
Retirement Benefit Installment Payout Date;

(b) The election shall not become effective for at least one year after the
election is made; and

(c) The Retirement Benefit Lump Sum Payout Date or the date of the first
Retirement Benefit Installment Payout Date shall not be earlier than the fifth
anniversary of the Retirement Benefit Lump Sum Payout Date or the initial
Retirement Benefit Installment Payout Date, as the case may be, elected by the
Participant pursuant to the election in effect immediately prior to such
redeferral.

8.4 Limitations on Redeferrals. Notwithstanding the foregoing provisions of this
Section 8, no Participant shall be permitted to redefer his Deferral Account
following his Retirement.

SECTION 9

CLAIMS PROCEDURE

9.1 General. If a Participant or his Beneficiary or the authorized
representative of one of the foregoing (hereinafter, the “Claimant”) does not
receive the timely payment of the benefits which he believes are due under the
Plan, the Claimant may make a claim for benefits in the manner hereinafter
provided.

 

18



--------------------------------------------------------------------------------

9.2 Claims. All claims for benefits under the Plan shall be made in writing and
shall be signed by the Claimant. Claims shall be submitted to the Administrative
Record Keeper (or such other person who is delegated the responsibility by the
Committee to review claims). If the Claimant does not furnish sufficient
information with the claim for the Administrative Record Keeper to determine the
validity of the claim, the Administrative Record Keeper shall indicate to the
Claimant any additional information which is necessary for the Administrative
Record Keeper to determine the validity of the claim.

9.3 Review of Claims. Each claim hereunder shall be acted on and approved or
disapproved by the Administrative Record Keeper within 90 days following the
receipt by the Administrative Record Keeper of the information necessary to
process the claim. If special circumstances require an extension of the time
needed to process the claim, this 90-day period may be extended 180 days after
the claim is received. The Claimant shall be notified before the end of the
original period if an extension is necessary, the reason for the extension and
the date by which it is expected that a decision will be made. In the event the
Administrative Record Keeper denies a claim for benefits in whole or in part,
the Administrative Record Keeper shall notify the Claimant in writing of the
denial of the claim and notify the Claimant of his right to a review of the
Administrative Record Keeper’s decision by the Administrative Record Keeper.
Such notice by the Administrative Record Keeper shall also set forth, in a
manner calculated to be understood by the Claimant, the specific reason for such
denial, the specific provisions of the Plan on which the denial is based, and a
description of any additional material or information necessary to perfect the
claim with an explanation of the Plan’s appeals procedure as set forth in this
Section 9.

9.4 Appeals. Any applicant whose claim for benefits is denied in whole or in
part may appeal to the Committee for a review of the decision by the
Administrative Record Keeper. Such appeal must be made within 60 days after the
applicant has received actual or constructive notice of the denial as provided
above. An appeal must be submitted in writing within such period and must:

 

  1. request a review by the Committee of the claim for benefits under the Plan;

 

  2. set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

 

  3. set forth any issues or comments which the Claimant deems pertinent to the
appeal.

9.5 Review of Appeals. The Committee shall act upon each appeal within 60 days
after receipt thereof unless special circumstances require an extension of the
time for processing, in which case a decision shall be rendered by the Committee
as soon as possible but not later than 120 days after the appeal is received by
it. If such an extension of time for processing is required because of special
circumstances, written notice of the extension shall be furnished prior to the
commencement of the extension describing the reasons an extension is needed and
the date when the determination will be made. The Committee may require the
Claimant to submit such additional facts, documents or other evidence as the
Committee in its

 

19



--------------------------------------------------------------------------------

discretion deems necessary or advisable in making its review. The Claimant shall
be given the opportunity to review pertinent documents or materials upon
submission of a written request to the Committee, provided that the Committee
finds the requested documents or materials are pertinent to the appeal.

9.6 Final Decisions. On the basis of its review, the Committee shall make an
independent determination of the Participant’s eligibility for benefits under
the Plan. The decision of the Committee on any appeal of a claim for benefits
shall be final and conclusive upon all parties thereto.

9.7 Denial of Appeals. In the event the Committee denies an appeal in whole or
in part, it shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent provisions of the Plan on which the Committee’s decision is based.

9.8 Statute of Limitations. A Claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within three years of the date the final decision
on the adverse benefit determination on review is issued or should have been
issued under Section 9.6 or lose any rights to bring such an action. If any such
judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a Claimant must exhaust all administrative
remedies available to such Claimant under the Plan before such Claimant may seek
judicial review pursuant to Section 502(a) of ERISA.

 

20



--------------------------------------------------------------------------------

SECTION 10

AMENDMENT AND TERMINATION

10.1 Amendment or Termination. The Plan may be amended or terminated at any time
by the Board of Directors or the Committee; provided, however, that no amendment
or termination may reduce the balance of a Participant’s Deferral Account as of
the date of the amendment or termination without the Participant’s written
consent. Except as otherwise permitted by Section 409A, the termination of the
Plan shall not result in any acceleration of the payment of any Deferral Account
under the Plan, unless (i) all arrangements sponsored by the Company that would
be aggregated with the Plan under Section 409A if the same Participant
participated in all such arrangements are terminated, (ii) no payments other
than payments that would be delivered under the terms of such arrangements if
the termination had not occurred are made within 12 months of the termination of
such arrangements, (iii) all payments under the Plan are made within 24 months
of the termination of the arrangements and (iv) the Company does not adopt a new
arrangement that would be aggregated with the Plan under Section 409A if the
same Participant participated in both arrangements, at any time within the five
years following the date of Plan termination. Notwithstanding the foregoing, the
Committee shall have the discretion to terminate the Plan and distribute the
entire balance of each Participant’s Deferral Account in connection with a
Change in Control provided that all amounts attributable to such Deferral
Accounts are distributed within 12 months of such Change in Control.

10.2 409A Benefit Amendments. Notwithstanding any provision in the Plan to the
contrary, the Board of Directors, the Committee or the Deferred Compensation Tax
Compliance Committee shall have the independent right prospectively and/or
retroactively to amend or modify (i) the Plan, (ii) any Participant elections
under the Plan and (iii) the time and manner of any payment of benefits under
the Plan in accordance with Section 409A, in each case, without the consent of
any Participant, to the extent that the Board of Directors, the Committee or the
Deferred Compensation Tax Compliance Committee deems such action to be necessary
or advisable (A) to avoid the imposition on any Participant of adverse or
unintended tax consequences under Section 409A (“Section 409A Compliance”) or
(B) to address regulatory or other changes or developments that affect the terms
of the Plan that were included in the Plan prior to such change or development
with the intent of effecting Section 409A Compliance. Any determinations made by
the Board of Directors, the Committee or the Deferred Compensation Tax
Compliance Committee under this Section 10.2 shall be final, conclusive and
binding on all persons.

SECTION 11

MISCELLANEOUS

11.1 No Effect on Employment Rights. Nothing contained herein shall be construed
as a contract of employment with any person. The Plan and its establishment
shall not confer upon any person the right to be retained in the service of the
Company or limit the right of the Company to discharge or otherwise deal with
any person without regard to the existence of the Plan.

 

21



--------------------------------------------------------------------------------

11.2 Funding. The Plan at all times shall be entirely unfunded, and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. No Participant, Beneficiary or other
person shall have any interest in any particular assets of the Company by reason
of a right to receive a benefit under the Plan, and any such Participant,
Beneficiary or other person shall have the rights of a general unsecured
creditor of the Company with respect to any rights under the Plan.
Notwithstanding the foregoing, the Committee or the Board of Directors, in its
discretion, may establish a grantor trust to fund benefits payable under the
Plan and administrative costs relating to the Plan. The assets of said trust
shall be held separate and apart from other Company funds and shall be used
exclusively for the purposes set forth in the Plan and the applicable trust
agreement, subject to the following conditions:

 

  1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of ERISA;

 

  2. the Company shall be treated as the “grantor” of said trust for purposes of
Sections 671 and 677 of the Code; and

 

  3. said trust agreement shall provide that the trust fund assets may be used
to satisfy claims of the Company’s general creditors.

11.3 Anti-assignment. To the maximum extent permitted by law, no benefit payable
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void, nor shall any such benefit be in any manner liable for or subject
to garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the Participant.

11.4 Taxes. The Company shall have the right to deduct any required taxes from
each payment to be made under the Plan.

11.5 Construction. The Plan is intended to be an unfunded deferred compensation
arrangement for a select group of management or highly compensated employees
within the meaning of ERISA and therefore exempt from the requirements of
Sections 201, 301 and 401 of ERISA. Whenever the terms of the Plan require the
payment of an amount by a specified date, the Company shall use reasonable
efforts to make payment by that date. The Company shall not be (i) liable to the
Participant or any other person if such payment is delayed for administrative or
other reasons to a date that is later than the date so specified by the Plan or
(ii) required to pay interest or any other amount in respect of such delayed
payment except to the extent specifically contemplated by the terms of the Plan.

11.6 Incapacity of Participant. In the event a Participant is declared
incompetent and a conservator or other person legally charged with the care of
his person or his estate is appointed, any benefits under the Plan to which such
Participant is entitled shall be paid to such conservator or other person
legally charged with the care of his person or estate.

 

22



--------------------------------------------------------------------------------

11.7 Severability. In the event that any one or more of the provisions of the
Plan shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of the Plan
shall not be affected thereby.

11.8 Governing Law. The Plan is established under and shall be governed and
construed in accordance with the laws of the State of New Jersey, to the extent
that such laws are not preempted by ERISA.

 

23



--------------------------------------------------------------------------------

APPENDIX A

SECTION 409A TRANSITION ELECTIONS

(a) Deferral Elections. An Employee of the Company who first becomes eligible to
participate in the Plan on or after January 1, 2005 and on or prior to March 15,
2005 shall be permitted to elect, at any time on or prior to March 15, 2005, in
accordance with procedures established by the Committee and Q&A 21 of Notice
2005-1, to defer his Base Salary earned in the calendar year beginning on
January 1, 2005 and/or Bonus Compensation earned in the calendar year beginning
on January 1, 2004 or January 1, 2005; provided, however, that the Base Salary
and/or Bonus Compensation to which such election relates has not been paid or
become payable at the time of such election.

(b) Payment Elections.

(1) Effective as of December 1, 2005, a Participant who elected in 2004 to defer
Bonus Compensation earned in 2005 and payable in 2006 shall be permitted to
elect by no later than December 31, 2005 to change the time and/or form of
payment previously elected for such 2005 Bonus Compensation to another time
and/or form of payment permitted under the Plan.

(2) With respect to amounts previously deferred in the Deferral Account, a
Participant shall be permitted to make, through December 31, 2006, an election
to change the time and/or form of payment, to the extent such election is
permitted under the terms of the Plan; provided, however, that such election
shall apply solely to amounts that would not otherwise be payable in 2006 and
shall not cause any amount to be paid in 2006 that would not otherwise be
payable in 2006.

(3) With respect to amounts previously deferred in the Deferral Account, a
Participant shall be permitted to make from January 1, 2007 through December 31,
2007, an election to change the time and/or form of payment, to the extent such
election is permitted under the terms of the Plan; provided, however, that such
election shall apply solely to amounts that would not otherwise be payable in
2007 and shall not cause any amount to be paid in 2007 that would not otherwise
be payable in 2007.

(4) Payment elections pursuant to this Section (b) shall be deemed pursuant to
Q&A 19(c) of Notice 2005-1, as amended by the preamble to the proposed Treasury
Regulations under Section 409A, issued on September 29, 2005.

(c) Termination of Participation; Cancellation of Deferral Election.

(1) Effective as of December 1, 2005, a Participant who elected in 2004 to defer
Bonus Compensation earned in 2005 and payable in 2006 shall be permitted to
elect by no later than December 31, 2005, in accordance with procedures
established by the Administrative Record Keeper, to cancel, in whole or in part,
his deferral election under the Plan with respect to his Bonus Compensation
earned in 2005 and payable in 2006.

 

1



--------------------------------------------------------------------------------

(2) The Committee shall be permitted, in 2005, to the extent it deems necessary
or advisable under Section 409A, to cancel any 2005 deferral election and/or
terminate a Participant’s participation in the Plan solely with respect to his
Deferral Account; provided that amounts subject to such cancellation or
termination be distributed by the later of December 31, 2005 and the date on
which such amounts are earned and vested.

(3) Any termination of participation or cancellation of a deferral election
pursuant to this Section (c) shall be deemed pursuant to Q&A 20(a) of Notice
2005-1.

 

2